Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the pronoun ‘this’ in line 3 should be replaced with antecedent bases ‘the’ for clarity and consistency.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the pronoun ‘these’ in line 12 should be replaced with antecedent bases ‘the’ for clarity and consistency.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the recitation “the head is angled” in line 3 of claim 3 seem a repetition of the recitation “”angled head” in line 4 of claim 2. The redundant limitation is unnecessary.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the recitation “the head is angled” in line 3 of claim 5 seem a repetition of the recitation “the head is angled” recited in line 3 of claim 3 and ”angled head” in line 4 of claim 2. The redundant limitation is unnecessary.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ring shaped attachment area” in line 7-8 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 8-9 of claim 1 recites an aircraft structure “a circumferential frame of the aircraft” and line 11 of claim 1 recite “a longitudinal structure of the aircraft” without positively claiming an aircraft or an aircraft structure. The “aircraft” recited in line of claim 1 is recited in functional language terms “…for an aircraft”, that does not positively claim the aircraft/aircraft structure. It is not clear if the claim is an aircraft/aircraft structure is actually claimed or just a rear bulkhead. Appropriate correction/clarification required.
Regarding claim 2, the phrase "such as" in line 9 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Anderson (WO 0104001).
Regarding Claim 1, Anderson discloses a  rear pressure bulkhead for an aircraft (Fig. 1, Fig. 2) configured to separate a pressurized area and a non-pressurized area, wherein the rear pressure bulkhead comprises: 
a dome-shaped structure (22, Fig. 1), and a set of built-in extension components (36, Fig. 1-2) distributed along a periphery of said dome- shaped structure, 
wherein the dome-shaped structure (22) comprises a ring-shaped attachment area (30, Fig. 2) configured to secure the dome-shaped structure either to a circumferential frame of the aircraft or to another circumferential structure (Fig. 1-2, Fig. 4), and wherein the extension components (36, Fig. 1-2, fig. 4) comprise attachment means configured to secure each extension component to a longitudinal structure of the aircraft.

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642